EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary J. Edwards on 02/08/2022.

The application has been amended as follows: 
In the claims:
1.	(Currently amended) A wireless power transmitter, comprising:
	an inverter 
	a current sensing circuit coupled to receive a signal from the switching node, the current sensing circuit including 
	a sampling circuit coupled to receive the signal from the switching node when the sampling circuit is turned on according to a control signal coupled to control the sampling circuit, 
		an amplifier coupled to receive a sampled signal from the sampling circuit when the sampling circuit is turned on,
		a filter coupled to the sampling circuit to filter the sampled signal; and
		a bias circuit coupled to bias the sampled signal at the amplifier, the bias circuit being coupled to receive the control signal, and wherein the bias circuit is turned on when the  
wherein the filter is not affected by the bias circuit when the bias circuit and the sampling circuit are turned off, and 
wherein the bias circuit includes a transistor coupled between a bias voltage and a voltage divider, the transistor being turned on when the sampling circuit is turned on.

2.	(Original)	The wireless power transmitter of claim 1, wherein the signal from the switching node is a voltage dependent on a current through the transmit coil and the drain-source ON resistance of a MOSFET transistor in the inverter.

3.	(Canceled).

4.	(Original)	The wireless power transmitter of claim 1, wherein the filter includes capacitors that are not affected by the bias circuit when the sampling circuit is turned off. 

5.	(Original)	The wireless power transmitter of claim 1, further including a peak detect filter that receives an amplified signal from the amplifier and provides a TX current signal.
 

6.	(Currently amended)	A method of measuring current through a wireless power transmit coil, comprising:
		turning a sampling circuit on in response to a control signal to receive a signal from an inverter, the inverter being coupled between a voltage and a ground and configured to drive current through a transmission coil in accordance with inverter control signals;
		filtering the sampled signal from the sampling circuit in a filter circuit;
		turning a biasing circuit on according to the control signal when the sampling circuit is turned on to bias the filtered sampled signal, wherein the biasing occurs only when the sampling circuit is turned on; and								amplifying the biased signal to provide a transmit coil current signal, 
, and 
wherein biasing the filtered sampled signal includes providing a bias voltage through a voltage divider to provide the biased signal through a transistor that is on when the sampling circuit is on.

7.	(Canceled). 

8.	(Previously presented) The method of claim 6, wherein the transmit coil current signal is received into a power transmitter integrated circuit.

9.	(Previously presented) The method of claim 6, further including determining presence of a foreign object from the transmit coil current signal.

Claims 10-19 (Canceled).	

End of Examiner’s amendment. 

Allowable Subject Matter
Claims 1, 2, 4-6 and 8-9 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of references does not disclose wherein biasing the filtered sampled signal includes providing a bias voltage through a voltage divider to provide the biased signal through a transistor that is on when the sampling circuit is on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
02/08/2022Primary Examiner, Art Unit 2836